Title: To John Adams from Isaac Shelby, 23 December 1795
From: Shelby, Isaac
To: Adams, John



Sir,
State of Kentucky Decr. 23rd 1795

A Resolution of the Legislature of this State, passed on the 21 Inst. directs, “that the Governor shall transmit to the Senate of the United States, a Memorial Respecting Humphrey Marshall, a Senator from this State, in the Congress of the United States.” I now have the honor of complying with that Resolution by inclosing the said Memorial, together with those Numbers of the Kentucky Gazette which contain the Publications therein alluded to, and of requesting that they may be laid before the Senate for their consideration.
With every sentiment of respect and esteem I have the Honor to be, / Sir, / Your Most Obedient, / Humble Servant,

Isaac Shelby.